Gamble, Judge,
delivered the opinion of the court.
1. The papers, to the admission of which the defendant objected, and which are mentioned in the statement as marked A. and C., were admitted as evidence for the plaintiff, on the mere proof that they were in the handwriting of one Gross, a clerk of the defendant, who was present at the trial, and was subsequently examined as a witness. These papers are not, nor is either of them, in the form of an account kept by Schreiber, the defendant, against Lackey. That marked A. purports by its caption to be an account against Schreiber, and ends with loose, unintelligible figures and calculations, which show it to be no regular account-between any parties. The paper marked 0. is still farther from the form of an account. It is but a memorandum, signed by no person, and certainly not purporting to be taken from any book. These papers could only have been admitted, because they were proved to be in the handwriting and figures of Schreiber’s book-keeper, but such papers should not have been admitted upon that proof, because they were not papers which, as the book-keeper of *148Sehreiber, he would have made in the course of his employment. The judgment is reversed and the cause remanded for further proceedings,
the other Judges concurring.